Citation Nr: 0105126	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which found that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for hearing loss.  The 
veteran, who had active service from June 1957 to June 1961, 
appealed that decision to the BVA.


FINDINGS OF FACT

1.  In an unappealed October 1988 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.

2.  The evidence associated with the claims file after the 
October 1988 rating decision is not cumulative or redundant 
to evidence already of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for hearing 
loss.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence associated with the claims file following 
the October 1988 rating decision is new and material, and the 
claim for entitlement to service connection for hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1988, the veteran filed a claim seeking service 
connection for, among other things, hearing loss.  The RO 
denied service connection for hearing loss in an October 1988 
rating decision on the basis that hearing loss was not shown 
by the evidence of record.  The RO outlined the veteran's 
appellate rights in the notification letter, also dated in 
October 1988, but the veteran did not initiate an appeal to 
the October 1988 rating decision.

In May 1996, the veteran filed a new claim for service 
connection for bilateral hearing loss.  In a June 1996 
letter, the RO notified the veteran that new and material 
evidence was needed to warrant reopening the prior denial.  
In an August 1996 letter, the RO notified the veteran that as 
he had not submitted new and material evidence, the claim for 
service connection for bilateral hearing loss had been 
denied.  In December 1996 the veteran requested "re-
evaluation of service connection disability hearing loss and 
tinnitus due to acoustic trauma in service."  In a January 
1997 letter, the RO notified the veteran that since he had 
not submitted new and material evidence, the prior denial 
remained unchanged.  The veteran that same month submitted a 
statement that he expressly requested be treated as a notice 
of disagreement or a reopening of the original claim.

In March 1999 the veteran forwarded a one-page letter from 
J.V.D. Hough, M.D. in which the doctor states that:  "The 
etiological significance of the above hearing impairment is 
impossible to determine but he does give a strong history of 
noise exposure while in the service.  Presumably this has 
played a major factor in his hearing impairment."  In a 
September 1999 rating decision the RO denied service 
connection for hearing loss.  The veteran forwarded a second, 
and similar, letter from Dr. Hough in November 1999 relating:  
"In that [March 1, 1999] letter, I stated that he has a 
severe hearing impairment bilaterally on a sensorineural 
basis and that exposure to noise or acoustic trauma while he 
was in service could have played a role in his hearing 
impairment."  In the November 1999 statement of the case, 
the RO considered this additional evidence, but denied 
service connection.  A VA examination is not found in the 
evidence of record.    

The record includes the veteran's statement that he worked in 
the engine room on a ship during his service.  The service 
records reveal that the veteran was assigned to at least two 
different ships during service.  

According to the law, a rating decision becomes final after 
one year has passed from the date of mailing of the notice of 
the decision, unless a notice of disagreement (NOD) is filed.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  Finality may 
not attach unless written notification is given and all 
diagnosed disorders pertinent to a claim are included in the 
notice.  See Best v. Brown, 10 Vet. App. 322 (1997).  Once 
final, the RO's decision is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2000).  However, if new and material evidence is presented 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.156, 20.1105 
(2000).

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000)(to be 
codified as amended at 38 U.S.C. §§5102, 5103, 5103A, and 
5107).

In the present case, the veteran did not initiate an appeal 
as to the October 1988 rating decision, which became final.  
See 38 U.S.C.A. § 7105.  The basis of the October 1988 denial 
was that hearing loss was not shown by the evidence of 
record.  The evidence associated with the claims file 
subsequent to the October 1988 rating decision includes two 
1999 letters from the veteran's treating physician, which 
indicate that the veteran currently has hearing impairment, 
which may be related to in-service noise exposure.  The Board 
finds that this evidence is new, in that it was not 
previously of record.  Additionally, this evidence bears 
directly on the question as to whether the veteran currently 
has hearing loss, and whether any current hearing loss may be 
related to his active service.  Therefore, the Board finds 
that the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and the claim for entitlement to service connection for 
hearing loss is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for hearing loss, 
the claim is reopened, and to that extent the appeal is 
allowed.


REMAND

As the veteran's claim for hearing loss has been reopened, 
the Board now must consider whether the duty to assist the 
veteran has been satisfied. 

During the pendency of this appeal, there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment.  This law eliminates the 
concept of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)).  Additionally, the Board finds that the RO should 
obtain any additional relevant records regarding treatment 
for the veteran's hearing loss, as well as provide the 
veteran with a VA examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
identify the names and addresses of all 
medical providers, both VA and private, 
that have treated him for hearing loss, 
and whose records have not yet been 
associated with the claims file.  If the 
veteran identifies any outstanding 
relevant treatment records, the RO should 
obtain and associate those records with 
the claims file.  A specific request 
should be made for records from J.V. 
Hough, M.D., to include records dated in 
1999 (as suggested by his March 1999 
letter).  A specific request should also 
be made for any treatment records from 
the VAMC Oklahoma City.  All requests for 
records, including responses, should be 
clearly documented in the veteran's 
claims file.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file.  If the veteran is diagnosed 
with hearing loss, the examiner is 
requested to offer an opinion regarding 
whether hearing loss is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).



 


